,F\ r'




                   llr       tbt @nitp! $ltutts @ourt of fe[trsl @lsimg
                                                                      No. l5-1175C                                    FILED
                                                                (Filed: January 3l, 2017)
                                                               NOT FOR PUBLICATION                                   JAN   r 1 l0ii
                                                                                                                   U.S. COURT OF
                                                                                                                  FEDERAL CLAIMS
**,1 * * * * * * + * * + * * {, * *, :t * * ,1 *,k{.*t       *,**,t**tr***
MELZA E. JORDAN, SR.,
                                                                                         *    Pro Se Plaintiff, Motion for Reconsideration



THE LINITED STATES,

                                         De t-endant.                                    *
* )t {. + + * * * 1. * * *.,1. * * * * *,i * * * * * * * *   :1.   **   {.   *   t,l * {. +
Melza E. Jordan. Sr.. Joliet. Illinois. pqq!s.

Courtney D. Enlow, United States Department of Justice, Washington, DC, for defendant.

                                                                   OPINION AND ORDER

SWEENEY, Judge

         On Augusl 25,2016, the court granted del'endant's motion to dismiss for lack of subject
matter jurisdiction pursuant to Rule l2(b)(l) ofthe Rules of the United States Court ofFederal
Claims ("RCFC"). Jordan v. United States, 128 Fed. C\.46 (201'6). On September 30'2016,
plaintiff moved lor relief from a judgment or order pursuant to RCFC 60(b)(6) and on November
22,2016, the court denied plaintiff s motion. Cunently before the court is plaintifls December
9, 2016 motion for reconsideration                                 ofthe court's November 22,2016 decision.

         In his September 30, 2016 motion, plaintitisought to have the court "modify the decision
set forth in its Opinion and Order or August 25,2016 by addressing the sought after alternative
remedy of remanding this matter to the appropriate u.s. District." Mot. for Relief       In denying                          l.
the requested reliel, the court concluded, in its November 22,2016 Opinion and Order, that
plaintilf had failed "to identify the exceptional circumstances necessary to justily such
extraordinary reliel," and that "although plaintiff claimed in his amended complaint that he did
not seek a review ofJudge Kendall's decision, that is exactly what he sought." op.&order2.
Although difficult to parse, plaintiff s cunent motion appears to seek the exact same relief:

                          Now comes the Self-Represented Plaintiff, Melza E. Jordan, Sr',
                          ("Jordan") and submit this motion for reconsideration of the
                          entered opinion and order ofNovember 22,2016, seeking to have
                          this Court to rescind the entered opinion and order ofNovember
                          22,2016, and seeks to have this Court to incorporate an analysis
                          and discussion about the alternative relief sought of action-




                                                                                                    ?0lq   1,a00 0000 8053 Lqea
               transfer the case to the appropriate district court for adjudication-
               into the entered opinion and order ofAugust 25, 2016.

Mot. for Recons.   1.


         Because plaintiff continues to seek reliefthat this court lacks thejurisdiction to grant
(review ofJudge Kendall's decision) and because plaintiff continues to seek reliefthat plaintiff
has at all times been free to pursue without a ruling by this court (review ofJudge Kendall's
decision by the United States Court ofAppeals for the Seventh Circuit), plaintiff s efforts have
risen to the level of frivolous litigation. See Hemphill v. Kimberly-Clark Com., 374 Fed. Appx.
41, 45 (Fed. Cir. 2010) (affirming the district court's finding that plaintilf s actions were
harassing and frivolous, based "both on the number ofher filings and their lack of merit");
Fullard v. United States, 78 Fed. Cl. 294, 302 (2007) ("Plaintiff s repeated attempts to prosecute
civil rights claims against private parties and state officials, which this court already determined
are not within its jurisdiction to decide, exemplifies frivolous litigation."); Chandler v. United
states, 3l Fed. cl. 106, I l0-l I (1994) (finding frivolous litigation where plaintiff continually
disregarded the holding ofthe courl ofFederal claims and other courts and "continue[d] to
prosecute his meritless claims with abusive zeal").

       Accordingly, plaintiff s motion is DENIED. In addition, plaintiff is ENJOINED from
submitting further documents to the court regarding the above-captioned case. The Clerk shall
not accept any further filings from plaintiff without first consulting with the undersigned.

       IT IS SO ORDERED.




                                                -2-